Citation Nr: 1335862	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from July 1961 through July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In July 2008, original jurisdiction of this matter was transferred to the RO in Denver, Colorado.

The Veteran testified during an August 2010 Travel Board hearing held at the Denver RO.  A transcript of this testimony is associated with the record.

The issues on appeal were previously remanded by the Board in January 2011 for further claims development, to include:  efforts to obtain additional VA treatment records dated from May 2010; efforts to obtain additional private treatment records identified by the Veteran; and readjudication by the RO.  The Board is satisfied that the directed development has been performed and is prepared to proceed with its de novo consideration.

This appeal also initially included issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Those claims, however, were granted by the RO in a January 2009 rating decision.  The Veteran did not seek further appeal as to either the effective date for service connection or the assigned initial disability ratings.  As such, those issues do not remain before the Board on appeal.

This appeal also originally included the issue of entitlement to an effective date earlier than April 15, 2010 for a 30 percent disability rating for posttraumatic stress disorder (PTSD).  This issue was addressed in the Board's January 2011 remand, wherein the Board directed that the Veteran be provided an SOC as to that issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Consistent with the Board's remand, an SOC was provided in April 2011.  An accompanying letter notified the Veteran that he had 60 days to perfect his appeal; however, the Veteran did not indicate any intention of perfecting his appeal as to the effective date issue.  Accordingly, the issue of entitlement to an earlier effective date for the 30 percent disability rating assigned for PTSD also does not remain on appeal.

The Board has reviewed the Veteran's Virtual VA file and finds there are no additional relevant records contained therein.


FINDINGS OF FACT

The Veteran does not have a current kidney or respiratory disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a pre-rating letter mailed to the Veteran in May 2006 notified him of the information and evidence needed to substantiate his claim for service connection for kidney and respiratory disorders.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's November 2006 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claim submissions, service treatment records, VA treatment records, and hearing transcript have been associated with the claim file.

During his hearing, the Veteran indicated that he had previously treated his claimed kidney and respiratory disorders with private physicians located in Washington state.  At the Veteran's request, the evidentiary record was held in abeyance for an additional 30 days from the date of the hearing in order to provide the Veteran further opportunity to obtain these private treatment records.  Nonetheless, no additional private treatment records have been received.  The Board also notes that shortly after receipt of his claim, in its May 2006 letter, the RO asked the Veteran to provide relevant private treatment records or information pertinent to relevant private treatment.  Nonetheless, he did not respond in kind; and indeed, although the Veteran testified during his hearing that he had previously received relevant private treatment, he was unable to provide the complete names or addresses for these purported private treatment providers even at that time.  To the extent that the Veteran has failed to provide these purported private treatment records or any information that might permit VA to locate such records, the Board notes that VA's duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Under the circumstances, VA is not under any further duty to seek out the Veteran's private treatment records.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159.

The Board recognizes that the Veteran has not been afforded VA examinations of his claimed kidney and respiratory disorders.  Such examinations, however, are not warranted in this case given the absence of any competent or credible evidence showing the existence of any such disorders, much less, a possible relationship between such current disorders and his active duty service.  In short, the evidence does not establish a prima facie claim for service connection for kidney or respiratory disorders; hence, VA is not obliged to obtain medical opinions concerning those claimed disabilities.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); see also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, including bronchiectasis and nephritis specifically, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In support of his claim for service connection for kidney and respiratory disorders, the Veteran alleged in his May 2006 claim and during his August 2010 hearing that his claimed kidney and respiratory disorders were the result of in-service exposure to ethylene glycol, chemicals, cleaning solvents, and molten lead which he reportedly used while serving on the flight deck of the U.S.S. Forrestal.  Notwithstanding these contentions, the Veteran does not assert specific diagnoses relevant to his claimed kidney and respiratory disabilities.  Indeed, during his hearing he was only able to testify that he had been told during private treatment approximately 10 years ago that he had a "kidney problem."  Regarding his claimed respiratory disability, he testified only that he was told that he had "breathing problems."  As discussed above, the Veteran has not provided any treatment records related to such private treatment, nor has he been able to identify these private treatment providers.

Contrary to the Veteran's assertions, the evidentiary record does not contain any medical evidence that the Veteran has ever, either during or after service, been diagnosed with an actual kidney-related or respiratory disorder.

In that regard, the service treatment records do not reflect any kidney or respiratory-related treatment or diagnoses during the Veteran's active duty service.  During his July 1961 enlistment examination and June 1965 separation examination, he expressly denied having any prior or current history of shortness of breath; chest pain or pressure; chronic cough; stomach, liver, or intestinal trouble; jaundice; frequent or painful urination; kidney stones or blood in the urine; recent weight loss or gain; or the presence of sugar or albumin in the urine.  Clinical examinations of the nose, sinuses, mouth and throat, lungs and chest, abdomen and viscera, endocrine system, and genitourinary system were normal.  The clinical service treatment records do not reflect any subjective complaints, objective findings, or diagnoses related to kidney or respiratory problems.  Records pertinent to a September 1962 urinalysis do not reflect any abnormalities.

Similarly, post-service treatment records also do not reflect any kidney-related or respiratory complaints or diagnoses.  During an October 2006 VA general examination, the Veteran reported a medical history which included poorly controlled diabetes that had been initially diagnosed four years before, mild weight gain of 10 pounds over the past year, blurred vision, and numbness and tingling in his feet.  Significantly, he denied having any known renal disease and denied having any shortness of breath, coughing, or wheezing.  A physical examination was grossly normal.  No kidney-related or respiratory diagnoses were rendered.

VA treatment records dated from November 2006 through October 2012 from VA Medical Centers in Pueblo, Colorado; Portland, Oregon; and Denver, Colorado reflect that the Veteran was followed primarily for diabetes and ongoing psychiatric counseling.  These records, however, do not reflect any treatment, subjective complaints, objective findings, or diagnoses pertinent to the Veteran's kidneys or respiratory system.

In regards to that the Veteran's testimony that he was previously told during private treatment that he had a "kidney problem" and a "respiratory problem," such assertions are not entitled to any significant probative weight.  Indeed, the Board notes that in addressing lay evidence and determining what probative value may be assigned, if any, it must consider both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder). 

Certainly, symptoms related to kidney and respiratory disorders may be susceptible to observation; thus, the Veteran is competent to report his symptoms and to provide probative statements as to when the symptoms began and how long they have continued.  Nonetheless, the Veteran does not make any contentions regarding his symptoms, time of onset, or duration.  He simply asserts that he was told during previous private treatment that he has kidney and respiratory problems without pointing to any specific diagnoses or directing the Board's attention to any evidence indicating such diagnoses.  And, even if these vaguely worded complaints constituted specific diagnoses, the Veteran is simply not competent to provide a diagnosis.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In that regard, the Board acknowledges that in certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As noted, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, supra.; see also Jandreau, supra.; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As noted above, however, the Veteran does not allege any specific symptoms which may be construed as reporting a specific kidney or respiratory disorder; he simply asserts that he has unspecified kidney and respiratory problems.  The Board further notes hypothetically that, even if the Veteran did report symptoms, it may not necessarily be clear from such reported symptoms that the Veteran has kidney-related or respiratory disorders since such symptoms may be susceptible to a number of causes.  Under the circumstances, even if the Veteran's testimony and assertions could be construed as diagnoses of kidney-related or respiratory disorders, such assertions are not entitled to any probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In sum, there is simply no probative evidence, nor has the Veteran or his representative sufficiently identified any evidence, that the Veteran has current kidney-related or respiratory disorders.  In the absence of such evidence, the first essential element that the evidence shows the existence of a current disability is lacking in the Veteran's claims for service connection for kidney and respiratory disorders.  38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  Under such circumstances, service connection for the Veteran's claimed kidney and respiratory disorders may not be granted.  Accordingly, the Veteran's claims are denied.

In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a kidney disorder is denied.

Entitlement to service connection for a respiratory disorder is denied.



____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


